730 N.E.2d 52 (2000)
189 Ill.2d 670
246 Ill.Dec. 372
PEOPLE State of Illinois, Petitioner,
v.
Gary D. KNOWLES, Respondent.
No. 87651.
Supreme Court of Illinois.
May 31, 2000.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the judgment of the Appellate Court, Second District, in case No. 2-98-0556, 304 Ill.App.3d 472, 238 Ill.Dec. 136, 710 N.E.2d 1238, is vacated The appellate court is directed to reconsider its judgment in light of People v. Lumzy, 191 Ill.2d 182, 246 Ill.Dec. 340, 730 N.E.2d 20 (2000).